Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 01/11/2021, and amendment to claims, filed on 03/19/2021, have been entered and made of record. 

Status of Claims
Claims 1-5 and 7-10 are pending.  Claims 6 and 11  are canceled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on March 19, 2021.  In light of Applicant’s amendment of claims to incorporate the indicated allowable subject matter of the objected to dependent Claims 6 and 11 into independent Claims 1 and 10, respectively, the rejections of record with respect to claims under 35 U.S.C. 102(a)(1) and U.S.C. 103 have been withdrawn.  Accordingly, Claims 1-5 and 7-10 are allowed.  Claims 6 and 11 are canceled.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Zhou et al. (US 2019/0130189).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662